Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s amendment of 14 June 2021, in which claim 1 has been amended, and claim 35 has been cancelled, is acknowledged.
 	Claims 1, 17-20, 22-24, 27, 31-32 are pending in the instant application.
Claims 22-24, 27, 31 and 32 are withdrawn, as being drawn to a nonelected invention or to a nonelected species. 
Claims 1, 17-20 are examined herein.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 May 2021 and 25 May 2021 are acknowledged and considered.
Response to arguments of 14 June 2021
In view of Applicant’s amendment of 14 June 2021, all the rejections to claim 35 are herein withdrawn. Claim 35 has been cancelled.
In view of Applicant’s amendment of 14 June 2021, the objection to claims 17, 35 for being duplicate claims, is herein withdrawn. Claim 35 has been cancelled.
In view of Applicant’s amendment of 14 June 2021, the objection to claim 1 is herein withdrawn. Applicant has removed the word “independently” from claim 1.

    PNG
    media_image1.png
    199
    245
    media_image1.png
    Greyscale
, is compound 15 (not 9b).
A new objection to the Specification is made below, based on Applicant’s amendment of 14 June 2021.
	Applicant’s arguments (Remarks of 14 June 2021, pages 6-7) against the rejection of claims 1, 17-20 under 35 U.S.C. 103 over Barrett in view of Baragi, have been carefully considered. 
 	Applicant argues (page 6, last two paragraphs) that because of the established use of halogen at R4, and the limited teaching in Baragi of alternatives that retain functionality, one would not be motivated by the prior art to arrive at the instant claims. Applicant argues that the mere disclosure of structural similarity without some motivation to select and modify in a particular way is insufficient; Applicant argues unpredictability in the chemical arts and different end use as MEK5 inhibitors, while the 4-halogen substituted compounds are useful as MEK1/2 inhibitors. 
 	In response to Applicant’s argument that the 4-halogen substituted compounds are useful as MEK1/2 inhibitors, Barrett teaches generally MEK inhibitors. Determining subtype selectivity such as MEK1, MEK2, MEK5 selectivity for MEK inhibitors is well within the skill of the artisan and a routine part of any medicinal chemistry program. Further, the fact that some MEK inhibitors may exhibit MEK5 selectivity, while others may exhibit MEK1/2 selectivity, does not 
Further, some of the compounds encompassed by the genus taught by Barrett (R4 = halogen) do have MEK5 inhibitory activity: for example, compound 24 is a non-selective MEK5 vs. MEK1/2 inhibitor; further, compounds 9b, 9h seem to be non-selective MEK5 vs. MEK1/2 inhibitors. Thus, some 4-halogen compounds, which Applicant argues are MEK1/2 inhibitors, do possess MEK5 inhibitory activity.
	Applicant argues (page 7, second paragraph) that there has been a need in the art for selective MEK5 inhibitors, while MEK1/2 inhibitors had existed in the prior art. Applicant argues (page 7) that Applicant undertook the study of MEK5 and identify potential inhibitors, with a computer model for MEK5 (no X-ray crystal structure available). Applicant argues that the chemical arts are unpredictable and the present compounds, which have little or no MEK1/2 inhibitory activity, cannot be predicted from prior art compounds teaching MEK1/2 inhibitors.
 	Applicant argues (page 7, second paragraph) that Figure 10 shows compounds 15 and 23 displaying selective MEK5 activity and little to no MEK1/2 inhibitory activity. 
In response, the examiner acknowledges the data in Figure 10 and Figure 9, showing that compound 15,    
    PNG
    media_image2.png
    250
    258
    media_image2.png
    Greyscale
 , which is a compound of instant claims 1, 17, is a selective MEK5 inhibitor.       

    PNG
    media_image3.png
    214
    253
    media_image3.png
    Greyscale
(anticipated by the prior art, see rejection below) shows some MEK5 vs. MEK1/2 selectivity.
 Because compound 23 is anticipated by the prior art, the examiner focuses the analysis on instant compound 15. 
After the amendment to the Specification /compound name corrections/clarifications of 14 June 2021, the examiner understands that the Specification presents data showing, in a side-by-side comparison, that in compound 24 
    PNG
    media_image4.png
    208
    264
    media_image4.png
    Greyscale
, which is the closest prior art encompassed by the genus taught by Barrett, 
replacing R4=I, R2=F by R2 = R4 = H to arrive at instantly claimed compound 15 
    PNG
    media_image5.png
    213
    265
    media_image5.png
    Greyscale
 (of instant claim 17), results in a change in the MEK5 vs. MEK1/2 selectivity profile (figure 10 below): namely prior art compound 24 is a non-selective MEK5 vs. MEK1/2 inhibitor, while instant compound 15 is a selective MEK5 inhibitor.

    PNG
    media_image6.png
    161
    589
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    40
    583
    media_image7.png
    Greyscale

While the examiner acknowledges that MEK5 vs. MEK1/2 selectivity profile is unpredictable, the question is whether such a change in selectivity profile compound 15 vs. prior art compound 24 constitutes unexpected results, especially since compound 24 also has MEK5 inhibitory properties. 
Further, claim 1 and dependent claims 17-20 are drawn to 

    PNG
    media_image8.png
    211
    250
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    176
    180
    media_image9.png
    Greyscale
and two other compounds, one in which the piperazine is unsubstituted, and one in which the N-methyl piperazine is replaced by 4-dimethylamino piperidine. The Specification does not specifically draw or name the last two compounds, and the Specification provides no MEK inhibition data for any of the claimed compounds except for compound 15 above, which is the compound in instant claim 17. The examiner notes that the Specification shows that unsubstituted piperidine 9f (R4 = I, R2 = F, encompassed by the genus of Barrett) is a selective MEK1/2 inhibitor (Figure 9), yet no data is presented for the instantly claimed R4 = R2 = H analog. 

Applicant has invoked the same arguments (page 8) against the rejection of the claims on the ground of nonstatutory obviousness-type double patenting over claims 1-4 of U.S. patent 9,556,112, in view of Barrett. This rejection is maintained and is reproduced below.
Claim objection
Claim 1 is objected to because it recites “or according to”; instead, the claim could read 
--or a compound of formula--.
Objection to the Specification
The Specification is objected to because the same compound seems to have different names; further, the same compound name corresponds to different chemical structures. For example, compounds 9a, and SC-I-69 in Table 1, amended Marked up Specification of 14 June 2021 are: 

    PNG
    media_image10.png
    511
    450
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    417
    740
    media_image11.png
    Greyscale

Thus, based on chemical structures, the two compounds above from Table 1 are actually compounds 9b (not 9a) and 9a (not SC-I-69), respectively.
Further, in Table 1, Marked up Specification of 14 June 2021
-on page 33, compound SC-I-75 is actually compound 9g, 
-on page 35, compound 9j should be actually compound 9h.
Applicant is required to clarify what structure corresponds to each compound name, and which data points correspond to which compounds. The Specification contains Table 1, Table 2 and Table page 62, each containing chemical structures to which different names are assigned.
Applicant is required to amend the Specification so that each chemical structure has only one name, consistently throughout the Specification and Drawings; and that chemical name corresponds to the biological data for that specific chemical compound.
Claim Rejections - 35 USC § 102

 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 1354281-66-5, entered STN 25 January 2012, cited in PTO-892).
RN 1354281-66-5 teaches that the compound below:

    PNG
    media_image12.png
    280
    157
    media_image12.png
    Greyscale
, which is a compound of amended claim 1, has been commercially available from supplier Akos as part of chemical library (in a pharmaceutical carrier, as in instant claim 18) since 25 January 2012.
As such, a compound of instant claim 1 and a composition thereof of instant claim 18 are anticipated by RN 1354281-66-5.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 7,019,033 of 28 Match 2006, cited in PTO-892 of 6 September 2017) in view of Baragi (US 6,972,298, cited in PTO-892 of 9 October 2018).
Barrett teaches 2-(4-bromo or 4-iodo phenylamino)benzoic acid or amide derivatives (column 3, line 1) as MEK kinase inhibitors (column 2, lines 40-42), useful to treat proliferative diseases such as cancer. 
Barrett teaches 2-(4-bromo or 4-iodo phenylamino)benzoic acid derivatives and compositions thereof (column 22, lines 50-59, as in instant claim 18), formulated, for example as a pill (as in instant claim 20) for oral delivery (as in instant claim 19).
Barrett teaches (column 2, lines 38-67, column 3, lines 1-17) MEK inhibitors having formula I below:
 
    PNG
    media_image13.png
    88
    182
    media_image13.png
    Greyscale

wherein Z (column 3, line 1) is, for example, CONR6R7, wherein R6 and R7 together with the nitrogen to which they are attached complete a 3-10 member cyclic ring optionally containing 1 additional heteroatoms such as NH or N-alkyl (column 3, lines 13-17); 
R1 is, for example, H, halogen, methyl;
R2 = H;
R3, R4, R5 independently is, for example, H, halogen.
The genus of benzamides (definition of Z above) taught by Barrett encompasses the instantly claimed –CO-R1 and includes R1 = piperazine, or N-methyl piperazine, as in instant claims 1, 17.
7 = R8 = F in the instant claims) as being preferred:

    PNG
    media_image14.png
    98
    193
    media_image14.png
    Greyscale
. 
Barrett teaches (column 4, lines 1-14) compounds of formula III, which are amides:

    PNG
    media_image15.png
    121
    245
    media_image15.png
    Greyscale

The benzamides taught by Barrett differ from the instantly claimed benzamides
    PNG
    media_image16.png
    160
    234
    media_image16.png
    Greyscale
 because Barrett limits R4 to be I (or Br), while the compounds of the instant invention have R4 = H.
Barrett does not teach that R4 is H, as in the instant claims.

 	Baragi (US 6972298) teaches that, in substituted 2-(phenylamino)benzoic acid derivatives, R4 = I can be replaced with R4 = H with retention of MEK inhibitory activity. 

The person of ordinary skill would have synthesized a 
2-(4-iodo phenylamino)benzamide where Z is 
    PNG
    media_image17.png
    79
    134
    media_image17.png
    Greyscale
 or 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
and would have replaced the 4-iodo substituent R4 with 4-H, because Barrett teaches broadly 2-(4-iodo phenylamino)benzamides wherein Z encompasses –CO-piperazine or –CO-N-methylpiperazine, as MEK inhibitors, and Baragi teaches that, in 2-(phenylamino)benzoic acid derivatives, R4 = I can be replaced with R4 = H, with retention of MEK inhibitory activity. Thus, the person of ordinary skill in the art would have synthesized a 2-(4-iodo phenylamino)benzamide where Z is 
    PNG
    media_image17.png
    79
    134
    media_image17.png
    Greyscale
 or
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
from the genus of Barrett and would have replaced the 4-iodo (R4) substituent with 4-H, with the expectation that said compound retains MEK inhibitory activity. 
	As such, claims 1, 17-20 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. patent 9,556,112 (cited in PTO-892 of 
	Claims 1-4 of U.S. patent 9,556,112 are drawn to 
    PNG
    media_image20.png
    147
    229
    media_image20.png
    Greyscale
or X = H, methyl (claim 4) as MEK inhibitors.
Barrett et al. (US 7,019,033) teaches (column 2, lines 40-67, column 3, lines 1-17) that 2-(phenylamino)benzoic acids, their alkyl esters and their amide derivatives, such as –CO-R1 where R1 = piperazine, or N-methyl piperazine (column 3, lines 1, 13-17), can be used interchangeably as MEK inhibitors.
It would be obvious to convert an acid or alkyl ester of claims 1-4 of U.S. patent 9,556,112 into the corresponding amide–CO-R1 where R1 = piperazine, or N-methyl piperazine, with the expectation that the resulting amide retains MEK inhibitory activity. 
Thus, claims 1-4 of U.S. patent 9,556,112 render obvious the instant claims.

Conclusion
Claims 1, 17-20 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627